DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed September 9, 2022.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura et al. (US Patent Application Pub. No.: US 2014/0009023 A1) in view of Benner, Jr. (US Patent Application Pub. No.: US 2013/0181549 A1, hereinafter Benner ‘549) and Benner, Jr. (US Patent Application Pub. No.: US 2013/0076194 A1, hereinafter Benner ‘194).
For claim 1, Yamamura et al. disclose the claimed invention including a plurality of magnetic thin strips (see paragraph [0046]), each of the plurality of magnetic thin strips having a plurality of teeth parts (reference numeral 13, see figures 1, 3), the plurality of magnetic thin strips being laminated (see paragraph [0046]).  Yamamura et al. however do not specifically disclose each of the plurality of magnetic thin strips including an elliptical-shaped inner diameter part formed along tip end portions of the respective plurality of teeth parts, in a plan view, at least one magnetic thin strip being angularly separated by a given angle with respect to at least one other magnetic strip of the plurality of magnetic thin strips, the at least one magnetic strip and the at least one other magnetic strip being adjacent each other, the given angle being an angle made by adjacent ones of the plurality of teeth parts or an angle of an integral multiple of the angle made by the adjacent ones of the plurality of teeth parts, and positions of all of the plurality of teeth parts of the plurality of laminated magnetic thin strips corresponding to one another.  
Benner ‘549 disclose an elliptical-shaped inner diameter part (see figure 13) formed along tip end portions of the respective plurality of teeth parts (reference numerals 106, 108, see figure 13).  Benner ‘194 disclose adjacent plates (reference numeral 20, figure 11A) which can be considered to be angularly separated by a given angle in plan view with respect to one other plate, the given angle being an angle made by adjacent ones of the plurality of teeth parts (the angle can be considered to be 180 degrees in between the adjacent teeth parts as the plates 20 shift by 180 degrees in figure 11A of Benner ‘194) or an angle of an integral multiple of the angle made by the adjacent ones of the plurality of teeth parts, and also teaches the teeth parts (reference numerals 24, 26) corresponding to one another (see figure 11A), which when applied to the magnetic thin strips of Yamamura et al. this would disclose, in a plan view, at least one magnetic thin strip being angularly separated by a given angle with respect to at least one other magnetic strip of the plurality of magnetic thin strips, the at least one magnetic strip and the at least one other magnetic strip being adjacent each other, the given angle being an angle made by adjacent ones of the plurality of teeth parts or an angle of an integral multiple of the angle made by the adjacent ones of the plurality of teeth parts, and positions of all of the plurality of teeth parts of the plurality of laminated magnetic thin strips corresponding to one another.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the elliptical shaped part as disclosed by Benner ‘549 and also have the angularly separated magnetic plates as disclosed by Benner ‘194 for the magnetic thin strips of Yamamura et al. for predictably providing desirable configuration for facilitating torque characteristics for the device.  
For claim 2, Yamamura et al. disclose the claimed invention including a plurality of magnetic thin strips (see paragraph [0046]), each of the plurality of magnetic thin strips having a plurality of teeth parts (reference numeral 13, see figures 1, 3), the plurality of magnetic thin strips being laminated (see paragraph [0046]), and Yamamura et al. also disclose the plurality of laminated magnetic thin strips including a plurality of small laminates in which the magnetic thin strips are laminated (see paragraph [0046]) so as not to be shifted by a given angle in the circumferential direction (see figure 1).  Yamamura et al. however do not specifically disclose each of the plurality of magnetic thin strips including an elliptical-shaped inner diameter part formed along tip end portions of the respective plurality of teeth parts, in a plan view, at least one magnetic thin strip being angularly separated by a given angle with respect to at least one other magnetic strip of the plurality of magnetic thin strips, the at least one magnetic strip and the at least one other magnetic strip being adjacent each other, at least one small laminate in the plurality of small laminates being shifted by a given angle with respect to other of the plurality of small laminates in the circumferential direction, and positions of all of the plurality of teeth parts of the plurality of laminated magnetic thin strips corresponding to one another.  
Benner ‘549 disclose an elliptical-shaped inner diameter part (see figure 13) formed along tip end portions of the respective plurality of teeth parts (reference numerals 106, 108, see figure 13).  Benner ‘194 disclose adjacent plates (reference numeral 20, figure 11A) which can be considered to be angularly separated in a plan view by a given angle with respect to one other plate, and also teaches the teeth parts (reference numerals 24, 26) corresponding to one another (see figure 11A), which when applied to the magnetic thin strips of Yamamura et al. this would disclose at least one magnetic thin strip being angularly separated in a plan view by a given angle with respect to at least one other magnetic strip of the plurality of magnetic thin strips, the at least one magnetic strip and the at least one other magnetic strip being adjacent each other, at least one small laminate in the plurality of small laminates being shifted by a given angle with respect to other of the plurality of small laminates in the circumferential direction, and positions of all of the plurality of teeth parts of the plurality of laminated magnetic thin strips corresponding to one another.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the elliptical shaped part as disclosed by Benner ‘549 and also have the angularly separated magnetic plates and the laminates shifted by a given angle as disclosed by Benner ‘194 for the magnetic thin strips of Yamamura et al. for predictably providing desirable configuration for facilitating torque characteristics for the device.  
For claim 4, Yamamura et al. in view of Benner ‘549 and Benner ‘194 disclose the claimed invention except for the given angle being an angle made by adjacent ones of the plurality of teeth parts or an angle of an integral multiple of the angle made by the adjacent ones of the plurality of teeth parts.  The shift angle of the plates disclosed by Benner ‘194 (reference numeral 20, figure 11A) can be considered to be an angle made by adjacent ones of the plurality of teeth parts or an angle of an integral multiple of the angle made by the adjacent ones of the plurality of teeth parts, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the shifted plates as disclosed by Benner ‘194 so that the given angle is made by adjacent teeth parts for Yamamura et al. in view of Benner ‘549 and Benner ‘194 for predictably providing desirable configuration for facilitating torque characteristics for the device.  
For claims 7 and 10, Yamamura et al. disclose a rotor (reference numeral 8, figure 1) with the stator, i.e. a motor comprising: the stator according to claim 1; and a rotor.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura et al. in view of Benner ‘549 and Benner ‘194 as applied to claim 2 above, and further in view of Kusuyama (WIPO Document No.: WO 2018/216565 A1).
For claim 3, Yamamura et al. in view of Benner ‘549 and Benner ‘194 disclose the claimed invention except for a thickness of one small laminate being 0.06 mm or more.  Kusuyama discloses sheets having a thickness of 0.01 to 3 mm (paragraph [0043], also see translation of Kusuyama, page 5, lines 26-29), i.e. a thickness of 0.06 mm or more.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a certain thickness as disclosed by Kusuyama for the laminate of Yamamura et al. in view of Benner ‘549 and Benner ‘194 for predictably providing desirable configuration for facilitating torque characteristics for the device.  

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura et al. in view of Benner ‘549 and Benner ‘194 as applied to claims 1 and 2 above, and further in view of Nishikawa et al. (US Patent Application Pub. No.: US 2018/0159389 A1).
For claims 5 and 8, Yamamura et al. in view of Benner ‘549 and Benner ‘194 disclose the claimed invention except for the magnetic thin strip being an amorphous thin strip or a nanocrystal thin strip.  Nishikawa et al. disclose laminate sheets made of amorphous or nanocrystal material (see paragraphs [0004, 0041]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have amorphous or nanocrystal material as disclosed by Nishikawa et al. for the magnetic thin strip of Yamamura et al. in view of Benner ‘549 and Benner ‘194 for predictably providing desirable configuration for facilitating torque characteristics for the device.  

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura et al. in view of Benner ‘549 and Benner ‘194 as applied to claims 1 and 2 above, and further in view of Kusuyama (WIPO Document No.: WO 2018/216565 A1).
For claims 6 and 9, Yamamura et al. in view of Benner ‘549 and Benner ‘194 disclose the claimed invention except for a thickness of one magnetic thin strip being 0.01 mm to 0.06 mm.  Kusuyama discloses sheets having a thickness of 0.01 to 3 mm (paragraph [0043], also see translation of Kusuyama, page 5, lines 26-29), i.e. a thickness of 0.01 mm to 0.06 mm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a certain thickness as disclosed by Kusuyama for the laminate of Yamamura et al. in view of Benner ‘549 and Benner ‘194 for predictably providing desirable configuration for facilitating torque characteristics for the device.  

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art disclose some of the claimed invention as explained above in the present action, the prior art of record do not sufficiently disclose the combination of features including, in the plan view, an inner diameter part of the at least one magnetic thin strip and an inner diameter part of the at least one other magnetic strip being radially offset with respect to each other by different distances as recited in claim 11.

Response to Arguments
Applicant's arguments filed 9/9/22 have been fully considered but they are not persuasive. In response to Benner '194 not having the adjacent teeth parts being angularly separated from each other by a given angle in the plan view, the reference of Benner '194 teaching the teeth parts being 180 degrees apart as explained above can still be considered to teach the teeth parts being angularly separated from each other in the plan view since the Applicant has not given any reasons why the separation of the teeth shown in Benner '194 is not considered to be angularly separated from each other by a given angle in the plan view.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834